            Case 1:21-cr-00236-JDB Document 30 Filed 04/12/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  UNITED STATES OF AMERICA,

               v.                                               Crim. No. 21-236 (JDB)
  FEDERICO GUILLERMO KLEIN,
  also known as “Freddie Klein,”

           Defendant.


                                             ORDER

          Upon consideration of [22] defendant’s Motion for Review and Revocation of Detention

Order, [15] the government’s Motion to Continue and Exclude Time Under the Speedy Trial Act,

and the entire record herein, and for the reasons stated in the accompanying Memorandum

Opinion, it is hereby

          ORDERED that [22] defendant’s Motion for Review and Revocation of Detention Order

is GRANTED subject to certain conditions; it is further

          ORDERED that defendant shall be released from custody as soon as practicable and shall

immediately upon his release abide by the conditions set forth below and in Attachment A to this

Order; it is further

          ORDERED that defendant shall report to the Pretrial Services Agency for the District of

Columbia immediately upon his release, and in no event later than the day after his release; it is

further

          ORDERED that defendant shall, at his initial meeting with Pretrial Services, sign

Attachment A; it is further

          ORDERED that [15] the government’s Motion to Continue and Exclude Time Under the

Speedy Trial Act is GRANTED IN PART and DENIED IN PART; it is further

                                                 1
          Case 1:21-cr-00236-JDB Document 30 Filed 04/12/21 Page 2 of 2




       ORDERED that this matter is continued until a status conference on May 10, 2021 at

10:00 a.m.; and it is further

       ORDERED that the time period from April 9, 2021 through and including May 10, 2021

is hereby excluded from the computation within which a trial must commence under the Speedy

Trial Act, 18 U.S.C. § 3161 et seq.

       SO ORDERED.




                                                                          /s/
                                                                   JOHN D. BATES
                                                              United States District Judge
Dated: April 12, 2021




                                            2
